DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 16/949,470 filed on 30 October 2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed 30 October 2020 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. § 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 9, 11-13, 15, 17-18, and 20 are rejected under 35 U.S.C. § 112, second paragraph, (in view of 35 U.S.C. § 112,  6th paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Regarding claims 9, 11-13, 15, 17-18, and 20, the claim limitations use the phrase “means for …” or a generic placeholder (“program instructions to …”) coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. As such, the claims recite limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 

Therefore Examiner is unable to identify, where, in the Applicant’s Specification, the specific structure, material, or acts for performing the recited functions as required (see Atmel, 198 F.3d at 1382, 53 USPQ2d 1231).  Accordingly, claims 9, 11-13, 15, 17-18, and 20 do not comply with the requirements of 35 U.S.C. § 112, 2nd Paragraph, in view of 35 U.S.C. § 112,  6th paragraph.

Applicant may:

(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or

(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Clarification and/or correction is requested.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed towards monitoring/tracking consumer behavior patterns in relation to purchase activities  (e.g., “economic or commercial practice and/or concept”). Claim 1 is directed to the abstract idea of applying rules and/or instructions to facilitate the tracking of consumer activity in an automated manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites: “receiving, …, motion data …; determining, …, an activity that corresponds to the motion data; increasing, …, a counter for the activity every time the activity occurs; determining, …, if the counter is greater than or equal to a threshold value that is associated with a product used during the activity; and transmitting, …, a repurchase order of the product associated with the activity when the counter is greater than or equal to the threshold value”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “computer”, “wearable device”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of applying rules and/or instructions to facilitate the tracking of consumer activity in an automated manner.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of applying rules and/or instructions to facilitate the tracking of consumer activity in an automated manner using computer technology (e.g. “computer”, “wearable device”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 1 is not patent eligible.

Independent claim 9 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 9 corresponds to the subject matter of claim 1 in terms of a computer program product. Therefore the reasoning provided for claim 1 applies to claim 9 accordingly.

Independent claim 17 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 17 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 17 accordingly.

Dependent claims 2-8, 10-16, and 18-20 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

The step(s) recited are a further refinement of methods of organizing human activity – – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps and/or rules/instructions of the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 102  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective Filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriyama et al., US 2011/0137836 A1 (“Kuriyama”).

Re Claim 1: Kuriyama discloses a method for repurchasing products, the method comprising: 

receiving, by a computer, motion data from a wearable device; (Abstract; FIG. 2)

determining, by the computer, an activity that corresponds to the motion data; (FIG. 5: S7; ¶¶[0002-0003, 0014, 0059])

increasing, by the computer, a counter for the activity every time the activity occurs; (¶[0014])

determining, by the computer, if the counter is greater than or equal to a threshold value that is associated with a product used during the activity; (FIG. 16: S52)

transmitting, by the computer, a repurchase order of the product associated with the activity when the counter is greater than or equal to the threshold value. (¶[0003])
Re Claim 2: Kuriyama dislcoses the method of claim 1. Kuriyama further teaches:

wherein the motion data includes horizontal motion data, vertical motion data, rotational motion data, and tilting motion data collected form motion sensor installed in the wearable device. (Abstract; FIG. 2)
Re Claim 3: Kuriyama dislcoses the method of claim 1. Kuriyama further teaches:

receiving, by the computer, data from a clock on the wearable device; and 

wherein the determining an activity that corresponds to the motion data is further based on the received data from the clock. 
(¶[0054])

Re Claim 4: Kuriyama dislcoses the method of claim 1. Kuriyama further teaches:

receiving, by the computer, data from a connected appliance; and 

wherein the determining an activity that corresponds to the motion data is further based on the received data from the connected appliance. 

(Abstract; FIG. 2; ¶[0054])
Re Claim 8: Kuriyama dislcoses the method of claim 1. Kuriyama further teaches:

wherein threshold value is based on the amount of uses of the product. (¶¶[0014, 0062])
Re Claim 9: Claim 9, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 9 is rejected in the same or substantially the same manner as claim 1.

Re Claim 10: Claim 10, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 2.

Re Claim 11: Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 3.

Re Claim 12: Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 4.

Re Claim 16: Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 8. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 8.

Re Claim 17: Claim 17, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 1.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 13-15, and 18-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kuriyama et al., US 2011/0137836 A1 (“Kuriyama”), in view of Calderon et al., US 2015/0310412 A1 (“Calderon”).

Re Claim 5: Kuriyama discloses the method of claim 1. However, Kuriyama doesn’t explicitly disclose:

retrieving, by the computer, a user preference as how the user would like to repurchase products. 
Calderon, however, makes this teaching in a related endeavor (Abstract; FIG. 4: 404; ¶¶[0016, 0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Calderon with the invention of Kuriyama as disclosed above, for the motivation of enabling a consumer to manage his/her purchasing related activities in an efficient/organized manner.

Re Claim 6: Kuriyama in view of Calderon discloses the method of claim 5. Kuriyama doesn’t explicitly disclose: 

wherein the user preference is that the user would like to see multiple price points for the product. 
Calderon, however, makes this teaching in a related endeavor (Abstract; FIG. 4: 404; ¶¶[0016, 0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Calderon with the invention of Kuriyama as disclosed above, for the motivation of enabling a consumer to manage his/her purchasing related activities in an efficient/organized manner.

Re Claim 7: Kuriyama in view of Calderon discloses the method of claim 6. Kuriyama doesn’t explicitly disclose: 

receiving, by the computer, a plurality of different price points for the product from one or more stores; 

displaying, by the computer, the product at the plurality of different price points; 

receiving, by the computer, the user selection of the product for purchase; and 

wherein the transmitted product repurchase ordered is at the user selected price point. 
Calderon, however, makes this teaching in a related endeavor (Abstract; FIG. 4: 404; ¶¶[0016, 0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Calderon with the invention of Kuriyama as disclosed above, for the motivation of enabling a consumer to manage his/her purchasing related activities in an efficient/organized manner.

Re Claim 13: Claim 13, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 13 is rejected in the same or substantially the same manner as claim 5.

Re Claim 14: Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 6.

Re Claim 15: Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 7.

Re Claim 18: Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 5.

Re Claim 19: Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 6.

Re Claim 20: Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 7.


Conclusion

Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692